Citation Nr: 0843856	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-05 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date prior to November 12, 1997 
for the grant of a 100 percent for service connected 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1989 to December 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran was granted a 100 percent disability 
evaluation for schizophrenia effective November 21, 1997 in a 
March 2000 rating decision.  

2.  The veteran was notified of the increased disability 
evaluation in an April 2000 letter and no appeal as to the 
effective date was filed.

4. The veteran filed a claim for an earlier effective date 
for the grant of the 100 percent disability evaluation for 
schizophrenia in June 2004. 

5.  The veteran's freestanding claim for an earlier effective 
date is legally barred.


CONCLUSIONS OF LAW

1.  The March 2000 RO rating decision assignment of a 100 
percent disability evaluation for schizophrenia effective 
November 21, 1997 is final. 38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2008).
 
2.  An effective date earlier than November 21, 1997 for the 
assignment of a 100 percent disability evaluation for 
schizophrenia is not warranted. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(b)(2) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court), has held that VA's duties to notify and assist 
contained in the VCAA are not applicable to cases, such as 
this one, involving an earlier effective date claim in which 
the law, rather than the evidence, is dispositive. See Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).


The Merits of the Claim

By a rating decision dated in March 2000, the veteran's 
service-connected schizophrenia was increased from 50 to 100 
percent disabling effective November 21, 1997. The veteran 
did not appeal this rating decision and thus it is final. 38 
C.F.R. §§ 20.302, 20.1103 (2008).

The veteran subsequently filed a claim in June 2004 
contending the effective date of the 100 percent disability 
evaluation should have been January 1, 1994 rather than the 
assigned November 21, 1997.

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2008). These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. § 
3.400(b)(2) (2008).

Generally, the effective date for the grant of an increased 
rating for a service-connected condition shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor. 38 U.S.C.A. 
§ 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 
1999). A claim for increased rating, however, shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date. 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The United States Court of Appeals for Veterans Claims 
(Court) has issued its decision Rudd v. Nicholson, 20 Vet. 
App. 296 (2006), providing significant legal precedent with 
regard to the adjudication of claims for an earlier effective 
date for a VA benefit already granted, where there is of 
record a prior final RO decision or Board decision which 
considered and denied a claim for that identical benefit.  In 
Rudd, the claimant sought benefits that included earlier 
effective dates for the awards of service connection for 
various disabilities. A previous rating decision that 
assigned an effective date for a grant of service connection 
became final, and a Board decision that denied an earlier 
effective date for the grant of service connection was final 
when issued.  

The Court further indicated that under the established law, 
there were only two available means by which in pursuing his 
earlier effective date claims, the veteran could attempt to 
overcome the finality of a previous RO decision that assigned 
the effective dates for service connection - through a 
request for revision of those decisions based on an 
allegation of clear and unmistakable error (CUE), or claim to 
reopen them based upon new and material evidence. Of those 
two, because the proper effective date for an award based on 
a claim to reopen cannot be earlier than the date that claim 
was received (under 38 U.S.C. § 5110(a)), only a request for 
revision of the former decisions premised on CUE could result 
in the assignment of an earlier effective date. In Rudd, the 
veteran had not argued at any point that his request for an 
earlier effective date should be construed as a motion to 
revise based on CUE. The Court concluded that the only 
remaining possibility was that the veteran's claims each were 
to be processed as a "freestanding claim" for earlier 
effective dates - but such a possibility would vitiate the 
rule of finality, as it applied to the previous final RO 
rating decisions. Because the claimant had not raised a 
proper claim for the earlier effective date sought, the Court 
determined that there was no basis for consideration of the 
veteran's effective date claims on the merits, and that the 
claims must be dismissed. 

In this veteran's case, the March 2000 rating decision 
assignment of November 21, 1997 as the effective date for the 
grant of a 100 percent disability rating for schizophrenia 
became a final decision; the veteran has not raised a claim 
of CUE in the March 2000 rating decision; and the veteran's 
attempted "freestanding" earlier effective date claim in June 
2004 is without legal basis, and must be denied. As in Rudd, 
the veteran in this case has not argued at any point that his 
request for an earlier effective date should be construed as 
a motion to revise based on CUE; therefore, the veteran has 
not raised a proper claim for an effective date earlier than 
November 21, 1997 for an increased rating. For these reasons, 
the Board finds that there is no legal basis for the 
veteran's claim for an earlier effective date. As in this 
case, where the law is dispositive, the claim must be denied 
due to a lack of legal merit. See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law is dispositive, the claim 
must be denied due to a lack of legal merit).


ORDER


An effective date earlier than November 12, 1997 for the 
grant of a 100 percent evaluation for schizophrenia is 
denied.


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


